Title: From George Washington to Henry Laurens, 8–14 February 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge February the 8[–14]th 1778

I have been duly honored with your Favor of the 3d Instant and with its Inclosure.
As General McDougal’s late severe illness and present feeble state will not permit him to proceed on the intended incursion into Canada, Baron de Kalb will follow the Marquiss agreable to his wish and the direction of Congress.
According to the promise contained in my last, I take the liberty of transmitting you Copies of such Letters, as have lately passed between General Howe & myself.
Feby 12th Since writing the above, I have received an other Letter from General Howe of the 5th Instant, Copy of which and of my Answer you have also inclosed. By these you will perceive, that he has proposed a General exchange of prisoners, and that I have acceded to it. I have written to Mr Boudinot, Commissary in this line, requiring his return to Camp, and shall give him directions to pursue the most speedy measures for accomplishing this business, so interesting to the unhappy Officers and Men in General How’s hands—and to the cause of Humanity. There are some other matters, as you will discover, which I could not enter upon.
The situation of the Affairs of the Army has not till lately made it convenient to go into the inquiry, directed by the Resolve of the 28th of November, of the losses of the Forts, Montgomery and Clinton in the state of New York, and of Fort Mifflin on Delaware. With respect to the two former, it happens that almost all the principal Officers acting

in that Quarter, were in some way or other so far concerned in the affair, as to make them improper for prosecuting the inquiry. I therefore propose to send Officers from this Army: If his health will permit, I should wish General McDougal to preside. His thorough knowledge of those posts and all their connexions qualifies him in a peculiar manner for the purpose. I have written to him on the subject.
With respect to Fort Mifflin, the inquiry involves very extensive considerations and more or less affects almost all the Genl Officers in this Army, whose advice and concurrence in the measures taken, make them in some degree parties. The mode in my opinion, most unexceptionable to be pursued is for Congress, to authorise a Committee of their own body, or to delegate any other persons they may chuse to intrust, not connected with the Operations of this Army, to go into the business.
Feby 14th Your several Favors of the 7th & that of the 8th Inst. were duly received yesterday evening.
As soon as circumstances will admit I shall appoint a Court Martial in the case directed, and shall notify the parties concerned of the same.
The Oath which Congress have prescribed to be taken by the Officers of the Army, I shall publish in General Orders, and the mode how it is to be done with directions about the Certificates.
I shall extend Lt Colo. Dyer’s Furlough to the first of April as required. I have the Honor to be with great respect Sir, Your Most Obedient Servant

Go: Washington

